DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the managed control plane service” in the last 2 lines.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 depend on claim 1 above and fail to cure the deficiency of claim 1 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carrier et al. (US 2019/0339982 A1 – cited in the IDS).

As to claim 16, Izenberg teaches one or more non-transitory computer-readable storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to:
identify, at a managed control plane service (orchestrator and ), (a) a plurality of constituent services of an application to be implemented, including a first constituent service and a second constituent service (paragraphs [0060]-[0061]) and (b) one or more operational requirements of the application which are to be fulfilled without receiving program code for the one or more operational requirements (paragraph [0059]);
cause, by the managed control plane service, contents of an inter-service communication to be generated at a first resource in response to an end-user request directed to the application, wherein the first resource is selected by the managed control plane service to implement the first constituent service (paragraph [0064]);
cause, by the managed control plane service, a response to the inter-service communication to be generated at a second resource selected by the managed control plane service to implement the second constituent service (one or more available services; paragraph [0061], [0055]-[0056]); and
initiating, by the managed control plane service, respective tasks to be initiated to satisfy the one or more operational requirements of the application (paragraphs [0054]-[[0058]).

As to claim 17, Carrier teaches transform at least a portion of the contents of the inter-service communication prior to receipt of the inter-service communication at the second constituent service (paragraph [0063]-[0064]).

As to claim 18, Carrier teaches cause the contents of the inter-service communication to be delivered to the second resource synchronously with respect to generation of the contents at the first resource (paragraph [0035] and [0048]).

As to claim 20, Carrier does not teach cause, based at least in part on analysis of one or more metrics, an additional resource to be automatically deployed for the second constituent service (paragraph [0081]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al. (US 2017/0195173 A1) in view of Carrier et al. (US 2019/0339982 A1 – cited in the IDS) further in view of Massaguer et al. (US 9,678,726 B1 – cited in the IDS).

As to claim 1, Izenberg teaches a system, comprising:
one or more computing devices (computing device, see Fig. 14);
wherein the one or more computing devices includes instructions that upon execution on or across the one or more computing devices cause the one or more computing devices to (computing device, see Fig. 14):
determine, at a managed control plane service, (a) a plurality of micro-services of an application to be implemented on behalf of a client at a provider network, including a first micro-service and a second micro-service (physical or virtualized computer servers, storage devices, networking equipment; paragraph [0019] and resources 133; paragraph [0038] and compute instance; paragraph [0048], [0049], [0050]), and (b) one or more operational requirements to be fulfilled for the application without receiving code for the one or more operational requirements from the client (a client may submit a request for a compute instance … application goals … performance goals … budget constraints; paragraph [0048] or client submits a descriptor … descriptor may simply indicate the name or problem domain of the application; paragraph [0049]);
coordinate, by the manager control plane service, processing in response to a particular end-user request of the application (perform or initiate one or more configuration operations to prepare the host for a new FPGA-enabled compute instance to be established for the client … after the host has been configured, the new compute instance may be launched in the depicted embodiment … provided to the requesting client 480; paragraph [0048], [0050], [0078]); and 
a first resource selected by the managed control plane service to implement the first micro-service and (b) managed control plane service to implement one or more other micro-services including the second micro-service (physical or virtualized computer servers, storage devices, networking equipment; paragraph [0019] and resources 133; paragraph [0038] and compute instance; paragraph [0048], [0049], [0050] and [0077]).
Izenberg does not teach wherein coordination of the processing comprises at least: causing one or more parameters and in inter-service request to be (a) generated at the first resource selected by the managed control plane service to implement the first micro-service and (b) received at one or more other resources managed control plane service to implement one or more other micro-services including the second micro-service; and causing, using one or more plugins of a plurality of plugins registered at the managed control plane service, respective tasks to be initiated to satisfy the one or more operational requirements, wherein the respective tasks include at least one task at a service other than the managed control plane service.
However, Carrier teaches causing one or more parameters and in inter-service request to be (a) generated at the first resource selected by the managed control plane service to implement the first micro-service and (b) received at one or more other resources managed control plane service to implement one or more other micro-services including the second micro-service (paragraph [0035] and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Carrier to the system of Izenberg because Carrier teaches a method for generating a customized pipeline of filtered APIs to process client requests.
Massaguer teaches causing, using one or more plugins of a plurality of plugins registered at the managed control plane service, respective tasks to be initiated to satisfy the one or more operational requirements, wherein the respective tasks include at least one task at a service other than the managed control plane service (col. 5, lines 25-52, lines 62-67 and col. 6, lines 1-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply and modify the teaching of Massaguer to the system of Izenberg because Massaguer teaches a method that provides software modules/plugins could be executed in multiple platforms (abstract).

As to claim 3, Izenberg teaches store state information of the application to be stored at a data store selected by the managed control plane service, without requiring code changes of the application (inherent from the application is executed at the selected virtualized host, thus, application data would be stored at a service/database/memory provided by the provider based on application’s descriptor/requirement).

As to claim 4, Izenberg does not teach receive an indication, at the managed control plane service via a programmatic interface, of a particular plugin to be used to satisfy an operational requirement of the application.
However, Izenberg teaches FPGA-utilizing application may use resources outside of the VCS during execution (paragraph [0038]), and the application requirement/descriptor includes security rules and policies, monitoring, etc. (paragraphs [0048]-[0049]). Thus, the resources outside of the VCS could be plugins.
Massaguer teaches the plugins can perform multiple functions as required including authorization or monitoring (col. 5, line 1, col. 6, line 15).
It would have been obvious to one of ordinary skill in the art, for the reason above, to apply the teaching of Massaguer to the system of Izenberg, and when combine, the modified system would perform the limitations receive an indication, at the managed control plane service via a programmatic interface, of a particular plugin to be used to satisfy an operational requirement of the application.

As to claim 5, Izenberg as modified by Massaguer teaches identify a particular plugin to be used to satisfy and operational requirement of the application, without receiving an indication of the particular plugin from the client (inherent from “a client may submit a request for a compute instance … application goals … performance goals … budget constraints”; paragraph [0048] or “client submits a descriptor … descriptor may simply indicate the name or problem domain of the application”; paragraph [0049] and “perform or initiate one or more configuration operations to prepare the host for a new FPGA-enabled compute instance to be established for the client … after the host has been configured, the new compute instance may be launched in the depicted embodiment … provided to the requesting client 480”; paragraph [0048], [0050], [0078]).

As to claim 6, it is the same as the system of claim 1 above except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claim 7, Izenberg teaches obtaining a descriptor of the application at the managed control plane service via a programmatic interface (“client submits a descriptor … descriptor may simply indicate the name or problem domain of the application”; paragraph [0049]).
Izenberg does not teach wherein the determining the plurality of constituent services comprises analyzing a plurality of input data types and output data types indicated in the descriptor.
However, Carrier teaches wherein the determining the plurality of constituent services comprises analyzing a plurality of input data types and output data types indicated in the descriptor (paragraph [0063]-[0064]).

As to claim 8, Izenberg teaches obtaining a descriptor of the application at the managed control plane service via a programmatic interface (“client submits a descriptor … descriptor may simply indicate the name or problem domain of the application”; paragraph [0049])
Izenberg does not teach wherein at least one plugin of the one or more plugins is indicated in the descriptor.
However, Izenberg teaches FPGA-utilizing application may use resources outside of the VCS during execution (paragraph [0038]), and the application requirement/descriptor includes security rules and policies, monitoring, etc. (paragraphs [0048]-[0049]). Thus, the resources outside of the VCS could be plugins.
Massaguer teaches the plugins can perform multiple functions as required including authorization or monitoring (col. 5, line 1, col. 6, line 15).
It would have been obvious to one of ordinary skill in the art, for the reason above, to apply the teaching of Massaguer to the system of Izenberg, and when combine, the modified system would include the plugin to be indicated in the application descriptor, for example, authorization plugin.

As to claim 9, Izenberg as modified by Massaguer teaches wherein the plurality of plugins comprises one or more of: an authorization plugin (see Massaguer: col. 5, line 1, col. 6, line 15).

As to claim 10, Izenberg as modified by Massaguer teaches wherein a particular plugin of the one or more plugins is a synchronous plugin, the method further comprising obtaining a result of a task indicated in the particular plugin before a response to the end-user request is provided to a submitter of the end-user request (see Massaguer: synchronous operation; col. 4, lines 34-46).

As to claim 11, Izenberg as modified by Massaguer teaches wherein a particular plugin of the one or more plugins is an asynchronous plugin, wherein at least a portion of a task indicated in the particular plugin is performed asynchronously with respect to a provision of a response to a submitter of the end-user request (see Massaguer: asynchronous operation; col. 4, lines 34-46).

As to claim 12, Izenberg teaches wherein the first resource selected by the managed control plane service comprises one or more of: (a) an event-driven dynamically-provisioned computing service, (b) a compute instance of a virtualized computing service, or (c) a software container (paragraphs [0048], [0049], [0077]-[0078]).

As to claim 13, although Izenberg does not teach storing, in a log-structured data store, respective immutable records of a plurality of operations performed at the managed control plane service, wherein at least one task of a plugin of the one or more plugins is initiated based on a particular immutable record of the respective immutable records.
Logging results of operations or operations performed in the system for later used is a common-place measure well known in the art and would have been implemented by the system of Izenberg. Triggering a task based on a log entry is a mere implementation of choice that does not contribute to an inventive step.

As to claim 14, Izenberg does not teach configuring, at the managed control plane service, an intermediary resource for inter-service communications between the first constituent service and the second constituent service; causing the inter-service request to be obtained at the intermediary resource from the first resource; and causing the inter-service request to be transmitted to a second resource selected by the managed control plane service to implement the second constituent service.
Carrier teaches pipelines of operations to perform a request from application, and output of one service is a input to another service (paragraph [0035] and [0048]).
Thus, using a cache/memory to store output from a first service before sending it to another service is just a mere implementation of choice that does not contribute to an inventive step. Furthermore, it is well known in the art to implement the temporarily memory to store result.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al. (US 2019/0339982 A1 – cited in the IDS) in view of Zhang (CN106874073 A).

As to claim 19, Carrier does not teach determine, at the managed control plane service, that a plurality of operations of the application are to be implemented within an atomic transaction; and cause, by the managed control plane service, a submission of a transaction request indicating the atomic transaction to a transaction manager.
However, Zhang teaches atomic transaction is performed in a service-oriented architecture, and correction actions are performed when some operations in the transaction fails (abstract and pages 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Zhang to the system of Carrier because Zhang teaches a method to fix the problems occur when operations fails.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al. (US 2017/0195173 A1) in view of Carrier et al. (US 2019/0339982 A1 – cited in the IDS) and Massaguer et al. (US 9,678,726 B1 – cited in the IDS) further in view of Wusthoff et al. (US 2009/0217306 A1).
As to claim 2, Izenberg as modified by Carrier and Massaguer does not teach upon execution one or across the one or more computing devices further cause the one or more computing devices to: receive an indication, at the managed control plane service via a programmatic interface, that an updated version of a particular plugin of the plurality of plugins is available; and cause respective tasks indicated in the updated version to be performed for a plurality of applications, including the application comprising the first and second micro-services, in response to respective end-user requests of the applications, without requiring a modification of individual ones of the plurality of applications.
However, Wusthoff teaches a method for hot update plugins of software applications while it is running without requiring a modification of the applications (paragraphs [0042]-[0044] and [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Wusthoff to the system of Izenberg because Wusthoff teaches a method that allow plug-in may be dynamically loaded, unloaded, updated, and/or reloaded by the host application without requiring the program code of the host application to reference dependent components of the plug-in.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izenberg et al. (US 2017/0195173 A1) in view of Carrier et al. (US 2019/0339982 A1 – cited in the IDS) and Massaguer et al. (US 9,678,726 B1 – cited in the IDS) further in view of Zhang (CN106874073 A).

As to claim 15, Izenberg does not teach identifying, by the managed control plane service, one or more compensation actions to be performed in response to a detection of a failure of one or more operations at the first constituent service, wherein an application descriptor received from a developer of the application does not indicate code for performing the one or more compensation actions; and causing, by the managed control plane service, the one or more compensation actions to be performed in response to a detection of a failure of one or more operations at the first constituent service.
Zhang teaches identifying one or more compensation actions to be performed in response to a detection of a failure of one or more operations at the service, and causing the one or more compensation actions to be performed in response to a detection of a failure of one or more operations at the first constituent service (abstract and pages 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Zhang to the system of Izenberg because Zhang teaches a method that fixing the problem when the service is failed, thus, improve the user’s satisfaction with the provided services.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bahl et al. (US 2021/0019194 A1) teaches multi-cloud service mesh orchestration platform.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
May 19, 2022